CONSULTING GROUP CAPITAL MARKETS FUNDS January 25, 2016 BlackRock Financial Management, Inc. 40 East 52nd Street New York, NY 10022 Fax: (212) 810-3744 Attention: General Counsel Subject: Consulting Group Capital Markets Funds Amendment to Investment Advisory Agreement Dear General Counsel: In connection with the Investment Advisory Agreement (the “Agreement”) dated October 28, 2009, and as amended from time to time, between Consulting Group Advisory Services LLC (the “Manager”) and BlackRock Financial Management, Inc. (the “Adviser”) on behalf of the Consulting Group Capital Markets Fundsand in addition to those terms and conditions stated therein, the Manager and Adviser agree to the following: Effective as of February 22, 2016 (the “Effective Date”), Appendix A to the Agreement is hereby deleted and replaced in its entirety with the updated version of Appendix A attached hereto. Commencing as of the Effective Date, all references to the term “Agreement” shall mean the Agreement, as amended hereby. If the terms and conditions described above are in accordance with your understanding, kindly indicate your acceptance of this Amendment by signing and returning to us the enclosed copy. THE MANAGER THE ADVISER CONSULTING GROUP ADVISORY SERVICES LLC BLACKROCK FINANCIAL MANAGEMENT, INC. By:/s/ Robert Garcia By:/s/ Salim Ramji Name:Robert Garcia Name:Salim Ramji Title:co-Chief Operating Officer Title:Senior MD
